In consolidated condemnation proceedings brought by the County of Nassau against various private bus companies, in which all of the latter’s assets other than realty were acquired by the county for public use, claimant Plackards, Inc., appeals from an order and judgment (one paper) of the Supreme Court, Nassau County, dated December 12, 1977, which, after a hearing, inter alia, determined that its contracts with the several bus companies, under which it had the exclusive right to display and maintain advertising in the buses, were not compensable interests in the condemned property. Order and judgment affirmed, with costs to petitioner. We agree with Special Term that these service contracts were extinguished when title to the property of the bus companies passed to the county and that the "frustrated” agreements had been dissolved by lawful governmental acts, an "unintended incident” of the actual taking (see Widen Co. v United States, 357 F2d 988). Such contract rights did not confer upon appellant any property interest in the buses themselves. Hopkins, J. P., Latham, Gulotta and O’Connor, JJ., concur.